PER CURIAM.
The order appealed from is modified, by requiring the defendant to serve upon the attorney for the plaintiff, within 16 days after service upon the defendant’s attorney of a copy of this order, a bill of particulars of the matters alleged in the paragraph marked 4 of the answer herein, showing whether the contract alleged to have been entered into on or about the 31st day of January, 1902, was oral or in writing, as well as all of the terms and conditions of it; what and when changes were thereafter made in such contract, and by whom, and whether the same were oral or in writing; also when the guaranty as to the capacity of the pump was given, and, if such guaranty was not a part of the original contract, whether it was oral or in writing, and when and by whom made; also in what respect said pump and apparatus' were of defective material and workmanship, and when and by whom the defects were pointed out to the Dean Steam Pump Company; also when the Dean Steam Pump Company promised and agreed to make good* such defects, or substitute other and perfect material and apparatus in place of the defective parts furnished; also whether such promise *1132or agreement was oral or in writing, and when and by whom made—and, as thus modified, affirmed, without costs to either party.